604 So. 2d 960 (1992)
STATE of Louisiana
v.
Jamal BATTIESTE.
No. 92-K-0951.
Supreme Court of Louisiana.
September 18, 1992.
Granted. Defendant's sentences of 99 years at hard labor without benefit of parole, probation, or suspension of sentence for armed robbery, La.R.S. 14:64, and 40 years at hard labor without benefit of parole, probation, or suspension of sentence for first degree robbery, La.R.S. 14:64.1, are vacated and this case is remanded for resentencing. The record of sentencing does not demonstrate adequate compliance with La.C.Cr.P. art. 894.1, nor provide a factual basis for imposition of two maximum terms of imprisonment for the defendant, a first felony offender. Upon resentencing, the district court should comply with La.C.Cr.P. art. 894.1 as amended by Act 22 of 1991, which requires consideration of the sentencing guidelines promulgated by the Louisiana Sentencing Commission in determining the appropriate sentence to be imposed. Defendant's application is otherwise denied.
WATSON and COLE, JJ., dissent.